Name: 2012/105/EU: Council Decision of 14Ã December 2011 on the signing, on behalf of the Union, and provisional application of the Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the administration of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union and the Protocol between the European Union and the Government of the Russian Federation on technical modalities pursuant to that Agreement
 Type: Decision
 Subject Matter: world organisations;  international affairs;  wood industry;  European construction;  trade;  Europe;  tariff policy
 Date Published: 2012-02-29

 29.2.2012 EN Official Journal of the European Union L 57/1 COUNCIL DECISION of 14 December 2011 on the signing, on behalf of the Union, and provisional application of the Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the administration of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union and the Protocol between the European Union and the Government of the Russian Federation on technical modalities pursuant to that Agreement (2012/105/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4) in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In view of the economic importance for the Union of imports of raw wood and the importance that the Russian Federation has for the Union as a supplier of raw wood, the Commission has negotiated with the Russian Federation commitments by the latter to reduce or eliminate its currently applied export duties, including for raw wood. (2) These commitments, which are to become part of the World Trade Organization (WTO) Schedule of Concessions of the Russian Federation upon its accession to the WTO, include tariff-rate quotas for the export of specified types of coniferous wood, a share of which has been allocated to exports to the Union. (3) In the context of the negotiations regarding the accession of the Russian Federation to the WTO, the Commission has negotiated, on behalf of the Union, an Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the administration of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union (the Agreement). (4) As foreseen in the Agreement, the Union and the Russian Federation have negotiated detailed technical modalities on the management of the tariff-rate quotas, which are contained in a Protocol on technical modalities pursuant to the Agreement (the Protocol). (5) The Agreement and the Protocol should be signed. (6) In view of the need to ensure the implementation of the necessary management system for the tariff-rate quotas applying to exports of wood from the Russian Federation to the Union as from the date of accession of the Russian Federation to the WTO, the Agreement and the Protocol should be applied on a provisional basis from that date, pending the completion of the procedures for their conclusion. (7) In order to ensure uniform conditions for the implementation of the provisions of the Agreement and the Protocol regarding the management of the tariff-rate quotas applying to exports of wood from the Russian Federation to the Union, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by the Member States of the Commissions exercise of implementing powers (1). (8) The examination procedure should be used for the adoption of implementing acts regarding the management in the Union of tariff-rate quotas applying to exports of wood from the Russian Federation, given that those acts are acts relating to the common commercial policy and therefore fall under point (iv) of Article 2(2)(b) of Regulation (EU) No 182/2011, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the administration of tariff-rate quotas applying to exports of wood from the Russian Federation to the European Union, and of the Protocol between the European Union and the Government of the Russian Federation on technical modalities pursuant to that Agreement, is hereby authorised on behalf of the Union, subject to their conclusion. The texts of the Agreement and the Protocol are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement and the Protocol on behalf of the Union. Article 3 In accordance with the provisions of the Agreement and paragraph 3 of Article 26 of the Protocol, the Agreement and the Protocol shall be applied on a provisional basis as from the date of accession of the Russian Federation to the WTO, pending the completion of the procedures for the conclusion of the Agreement (2). Article 4 The Commission shall adopt detailed rules on the method of allocation of quota authorisations pursuant to paragraph 2 of Article 5 of the Protocol, and any other provisions necessary for the management by the Union of the quantities of the tariff-rate quotas allocated to exports to the Union. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 5. Article 5 1. The Commission shall be assisted by a committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this Article, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 6 This Decision shall enter into force on the date of its adoption. Done at Geneva, 14 December 2011. For the Council The President M. NOGAJ (1) OJ L 55, 28.2.2011, p. 13. (2) The date from which the Agreement and the Protocol will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council.